Citation Nr: 1528701	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-06 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to an initial compensable rating for left trigger finger, long and right.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of right knee tibial plateau fracture, postoperative.

5. Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to August 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, granted service connection for a lumbar spine disability and assigned a 20 percent rating and a for a right knee disability and assigned a 10 percent rating.  The rating decision also denied service connection for vertigo and tinnitus.

The Veteran testified before the undersigned at Board hearing in April 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The issues of entitlement to an increased rating for a cervical spine disorder and entitlement to service connection for bilateral carpal tunnel syndrome and for a bilateral lower extremity nerve condition have been raised by the record in an April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased ratings for a lumbar spine disability and for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a statement received in April 2015 and on the record at the April 2015 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable rating for a left trigger finger disability.

2.  Resolving all doubt in favor of the Veteran, tinnitus had its onset during military service and has continued since that time.

3.  There is no objective showing or diagnosis of vertigo at any time during the rating period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim of entitlement to an initial compensable rating for a left trigger finger disability have been met.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for vertigo have not been met. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran received notification prior to the unfavorable agency decision in a letter dated in December 2007.  Specifically, the appellant was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  All relevant post-service treatment records identified by the Veteran have also been obtained.  

Additionally, the Veteran was provided a VA examination in January 2008.  The examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the April 2015 Board hearing, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim.  The Veteran was made aware of the issue before the Board and the undersigned sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

In light of the foregoing, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2014).

In a statement received in April 2015 and on the record at the April 2015 Board hearing, the Veteran indicated that he was withdrawing his appeal as to the issue of entitlement to an initial compensable rating for a left trigger finger disability.  As such, the Veteran has withdrawn this claim and there remain no allegations of errors of fact or law for appellate consideration with regard to the issue.  Hence, the Board does not have jurisdiction to review the issue and it is dismissed.

II.  Service Connection 
Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. 

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus

The Veteran asserts that tinnitus is related to noise exposure during his period of military service.  

The appellant's DD Form-214 reflects that his military occupation specialty (MOS) was financial management and comptroller craftsman.

The service treatment records and examination reports are negative for any complaints, findings, or diagnosis of tinnitus.  

The Veteran was afforded a VA examination in January 2008.  He reported bilateral tinnitus that was constant; however, it did not interfere with activities of daily living.  It was noted that he had no ear surgery or head trauma and worked in finance with minimal noise exposure.  The examiner diagnosed bilateral tinnitus and determined that the etiology of the condition was unknown as the Veteran had minimal noise exposure and normal hearing on examination.

During the April 2015 Board hearing, the Veteran testified that he first noticed tinnitus in 1993 while stationed in Japan and the condition had continued since that time.  He reported that although his MOS was in finance, he had auxiliary duties that put him on the flight line where he was exposed to aircraft noise.  Additionally, he stated that his office was located near the flight line.  

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  

As previously discussed, the Veteran's MOS was in finance, a position that does not suggest exposure to noise.  However, he testified at the Board hearing that ancillary duties related to service put him on the flight line and exposed him aircraft noise.  He further reported that his office was located near the flight line.  Accordingly, in-service noise exposure is established.  38 U.S.C.A. § 1154(a).

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's tinnitus is related to such in-service exposure.

In the instant case, the VA examiner was unable to provide an etiological opinion for Veteran's tinnitus; however, the Board again observes service connection may be established upon a showing of continuity of symptomatology in the case of a chronic disease.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since military service.  The Board finds the Veteran's statements regarding the onset of tinnitus credible.  Again, for chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on evidence of continuity of symptomatology.

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).

Vertigo

The Veteran asserts that vertigo had its onset during military service.  

The service treatment records and examination reports are negative for any complaints, findings, or diagnosis of vertigo.  Additionally, post service treatment records and do not demonstrate a diagnosis of vertigo.

The appellant was afforded a VA examination in January 2008.  Following examination of the Veteran, the examiner determined that there was no pathology to render a diagnosis of vertigo.

During the April 2015 Board hearing, the Veteran reported that he first experienced intermittent symptoms associated with vertigo in 1993 while stationed in Japan.  He reported that the condition was manifested by dizziness.  He stated that he sought treatment for the condition during service, but was treated for hearing loss.  He also testified that there was no treatment for the condition after military service.

In the absence of any competent evidence of vertigo, the Board must conclude that the Veteran does not currently suffer from such disability.  Without competent evidence of an underlying current disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board acknowledges that Veteran's contention that he has suffered from vertigo since service.  While he is competent to say he experienced dizziness during active duty, he is not competent to report that he currently has vertigo.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Absent a showing of current vertigo, service connection for such disability cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for vertigo must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The claim of entitlement to an initial compensable rating for a left trigger finger disability is dismissed.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for vertigo is denied.


REMAND

During the April 2015 Board hearing, the Veteran reported that his lumbar spine and right knee disabilities had worsened since his last VA examination.  The Board notes that the appellant's last VA examination was in January 2008, more than seven years ago.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disability. 

The examiner should report the ranges of the Veteran's lumbar spine.

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Any incapacitating episodes of the lumbar spine requiring physician-prescribed bed rest should be noted, along with their frequency and duration over the past 12 months.  Complete neurologic findings should also be included.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability. 

The examiner should report the ranges of the Veteran's right knee extension and flexion in degrees.

The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's right knee, if any. If instability is present is present, the examiner must specifically state whether such instability is slight, moderate, or severe. If instability is not found, the examiner should so state.

3.  If the benefits sought on appeal are not fully granted issue a supplemental statement of the case. Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


